DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-211977 A (Hotta) in view of JP 2001-082863 A (Yokoyama).
With respect to claim 1: Hotta discloses a cooling storage (refrigerator 1) comprising: a housing (main body 2) including a storage chamber (refrigerator compartment 3) formed therein to store products in a low-temperature state; an outer door (door 10) configured to close a front opening of the housing; and a transparent inner door (door 12), wherein a front chamber (space 28) is formed between the outer door and the inner door in a state in which both the outer door and the inner door are closed, and paths 
Hotta discloses that in one embodiment, inner door 12 is attached to hinge devices 14 that are mounted on protruding wall 7A of the door. That is one possible configuration, but the invention is not limited to that as long as the doors 10 and 12 are pivoted at the same side of the refrigerator 1. 
See Yokoyama Figs. 1 and 5-7. Yokoyama discloses attaching inner door 3 using a door receiving frame 7 and hinges 33. The frame 7 is set back from the front opening of the refrigerator (front opening is the bottom of Figs. 5-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yokoyama’s frame 7 and hinges 33 to mount Hotta’s inner door 12, instead of Hotta’s hinge devices 14, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to have the door 12 supported by the main body 2 rather than by the outer door 10. This reduces the load at the hinge devices 9 used to support the outer door 10, to thereby prevent sagging of the door 10 and/or deformation of the main body 2 at the hinge devices 9. 
With respect to claim 2: See Hotta Fig. 1 for “gaps” as claimed. 
With respect to claim 4: The definition of “slit” is “a long narrow cut or opening”. The Applicant’s specification does not further limit or define the scope of “slit” as claimed. See Hotta Fig. 1 for “slits” as claimed. 
With respect to claim 8: See Hotta Fig. 1. The arrows inside the compartment 3 indicate an air flow directed downward behind the inner door 12. As modified, the inner . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-211977 A (Hotta) in view of JP 2001-082863 A (Yokoyama) as applied to claim 2 above, and further in view of US 2018/0187942 A1 (Hong)
With respect to claim 3: Hong’s invention is to sealing a refrigerator compartment door 11 to the front of an ice-making compartment 100 with a sealing member 500. The ice-making compartment 100 includes a housing 110 that houses an ice bucket 200. Ice bucket 200 includes a front ice bucket cover 201. A cool air outlet 117 is formed between the ice bucket mounting hole 111 of the ice-making housing 110 and the cover 201, to thereby allow cool air to pass into a space 300 formed in the door 11. Hong Figs. 4-5 show that the outlet 117 is a gap in a front-back direction formed between an inner surface of the ice bucket cover 201 and a front surface of the ice-making housing 110. 
Hong’s outlet 117 is analogous in form and function to Hotta’s cold air outlet 26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the gap at the upper portion of Hotta’s door 12 in a front-back direction between the door 12 and the door frame, similarly to Hong’s outlet 117, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Because both serve the same purpose - delivering air to a space between inner and outer doors - it is obvious to switch one for the other. 

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-211977 A (Hotta) in view of JP 2001-082863 A (Yokoyama) as applied to claim 1 above, and further in view of US 2013/0033163 A1 (Kang).
With respect to claim 4: See Kang Figs. 1-3 and [0060]. Kang discloses cold air circulation holes 164a and 166a that allow cold air from the refrigerating chamber to be introduced into the inner door 114 in a closed state of the inner door cover 160.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hotta’s door 12 to include Kang’s cold air circulation holes 164a/166a instead of having the configuration in Hotta Fig. 1, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art. Because both serve the same purpose - introducing cold air into a space between inner and outer doors of a refrigerator - it is obvious to substitute one for the other.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-211977 A (Hotta) in view of JP 2001-082863 A (Yokoyama) as applied to claim 1 above, and further in view of US 2009/0236954 A1 (Kobayashi).
With respect to claim 7: Kobayashi discloses a medication storage 1 with an inner door 3 and an outer door 2. The outer door 2 includes transparent glass 41 to allow a user to see through the door 2 without opening the outer door 2. 
JPS 56-31286 discloses forming the clear plate 6 out of multi-layered glass to prevent condensation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hotta’s door 10 to include a window like Kobayashi’s 
JPS 56-31286 teaching that multi-layered glass prevents condensation makes obvious forming the window in Hotta’s door 10 from two layers of glass. The two layers of glass makes obvious “a pair glass” as claimed. 
One would be motivated to make such a modification to enable a user to see through Hotta’s door 10, through the clear door 12, and into Hotta’s refrigerator compartment 3 - without having to open the door 10. This saves energy by keeping the door closed and the compartment sealed while a user inspects the contents of the refrigerator. 

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,645,103 (Gulick) in view of JPS 56-31286.
With respect to claim 1: Gulick discloses a cooling storage (“refrigerator” @ page 1 line 23) comprising: a housing including a storage chamber formed therein to store products in a low-temperature state (Figs. 1-3); an outer door (doors 19 and 20) configured to close a front opening of the housing; a door frame (door frame 50) disposed inside the housing at a position that is separated backward from an inner surface of the outer door in a state in which the outer door is closed (Figs. 2-3); and an inner door (doors 32-34 and the not numbered door at bunker 24), wherein a front chamber (flue 39) is formed between the outer door and the inner door in a state in which both the outer door and the inner door are closed, and paths (parts 29-30 and 37-38) that establish 
Regarding the claim recitation to the door frame “disposed inside the housing at a position that is separated backward from an inner surface of the outer door in a state in which the outer door is closed”, see Gulick page 1 lines 90-102:
These doors may be supported in any suitable way and as illustrating one construction we have shown a sheet metal door frame 50 which sets within the door openings and which overlies the front of the refrigerator around the door openings as shown at 51 thus providing a metal finish. The peripheral edge of this metal frame is shown as bent around the corners of the refrigerator structure as shown at 52. The inner doors 32, 33, 34 can conveniently be united to this metal door frame. This, however, is only one suggested construction and we do not regard the invention as limited thereto.
See the annotated images below, from Gulick Figs. 2-3. The arrows in the annotated images indicate where the door frame 50 meets “disposed inside the housing at a position that is separated backward from an inner surface of the outer door in a state in which the outer door is closed” as claimed. 

    PNG
    media_image1.png
    455
    635
    media_image1.png
    Greyscale


Gulick page 2 lines 29-35 disclose the refrigerator’s outer surfaces may be covered in a sheathing of wood, or coated in mastic or plaster or any other suitable material depending on the character of the desired finish. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange and/or relocate the door frame 50 behind the doors 19-20 because Gulick states that the shown construction is only one suggested construction, and the invention is not limited thereto. Such a modification is within the level of ordinary skill in the art.  
One would be motivated to move the frame 50 inside the chamber and not have parts 51-52 wrapped around the front of the openings, in order to have a finish other than the metal of the frame 50 as the exposed finish at the front of the refrigerator (wood, mastic, plaster, etc. as disclosed by Gulick). 
Regarding the claim recitation to the inner door “attached to a front surface of the door frame”, Gulick Fig. 1 shows what appear to be hinges (not numbered) that attach door 19 to the body of the refrigerator, and further hinges (36) that attach doors 32 and 33 to the door frame 50. Gulick’s disclosure does not specifically mention hinges. 
JPS 56-31286 discloses hinges 7 and 7’ for attaching outer door 3 and inner door 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use hinges to attach the doors 32-34 to the door frame 50, 
One would be motivated to use hinges to attach the doors 32-34 to the door frame 50 because that is a conventional method of attaching doors in the refrigerator art. The use of hinges provides a predictable, known way of pivotally attaching the doors 32-34. 
Regarding the inner door being “transparent” as claimed, Gulick remains silent as to the doors 32-34 being transparent or not. 
JPS 56-31286 discloses inner door 4 made of clear (transparent) plate 6. The cleat plate 6 can be made of any material that allows the inside of the refrigerator to be seen, such as glass plates, plastic, tempered glass, or multi-layered glass. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make Gulick’s doors 32-34 clear material, like the clear plate 6 of inner door 4 in JPS 56-31286, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
One would be motivated to make such a selection for the inner doors 32-34 in order to allow the inside of Gulick’s refrigerator to be seen through the doors 32-34, similarly to inner door 4 in JPS 56-31286. This saves energy by allowing the doors to remain closed while the contents of the refrigerator are inspected by a user. 
With respect to claim 2: See Gulick Figs. 1-2. The parts 37-38 are “gaps” as claimed. 
With respect to claim 4: The definition of “slit” is “a long narrow cut or opening”. The Applicant’s specification does not further limit or define the scope of “slit” as claimed. See Gulick Figs. 1-2. The parts 37-38 are “slits” as claimed. 
With respect to claim 5: Gulick’s doors 32-33 meet “a double door” as claimed. 
With respect to claim 6: See Gulick Fig. 1 for doors 32-34 and the not-numbered door over bunker 24. These four doors meet the claim as written. Alternatively, doors 32-33 appear to meet the claim as written. Doors 32-33 define “a double door divided into two parts in an up-down direction”. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,645,103 (Gulick) in view of JPS 56-31286 as applied to claim 2 above, and further in view of US 2018/0187942 A1 (Hong)
With respect to claim 3: Hong’s invention is to sealing a refrigerator compartment door 11 to the front of an ice-making compartment 100 with a sealing member 500. The ice-making compartment 100 includes a housing 110 that houses an ice bucket 200. Ice bucket 200 includes a front ice bucket cover 201. A cool air outlet 117 is formed between the ice bucket mounting hole 111 of the ice-making housing 110 and the cover 201, to thereby allow cool air to pass into a space 300 formed in the door 11. Hong Figs. 4-5 show that the outlet 117 is a gap in a front-back direction formed between an inner surface of the ice bucket cover 201 and a front surface of the ice-making housing 110. 
Hong’s outlet 117 is analogous in form and function to Gulick’s parts 37-38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the gap 38 at the upper portion of Gulick’s door 32 in a front-back . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,645,103 (Gulick) in view of JPS 56-31286 as applied to claim 1 above, and further in view of US 2013/0033163 A1 (Kang).
With respect to claim 4: See Kang Figs. 1-3 and [0060]. Kang discloses cold air circulation holes 164a and 166a that allow cold air from the refrigerating chamber to be introduced into the inner door 114 in a closed state of the inner door cover 160.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gulick’s doors 32-34 to include Kang’s cold air circulation holes 164a/166a instead of having Gulick’s gaps 37-38 at the top and bottom of the doors 32-34, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art. Because both serve the same purpose - introducing cold air into a space between inner and outer doors of a refrigerator - it is obvious to substitute one for the other.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,645,103 (Gulick) in view of JPS 56-31286 as applied to claim 1 above, and further in view of US 2009/0236954 A1 (Kobayashi).
With respect to claim 7: Kobayashi discloses a medication storage 1 with an inner door 3 and an outer door 2. The outer door 2 includes transparent glass 41 to allow a user to see through the door 2 without opening the outer door 2. 
JPS 56-31286 discloses forming the clear plate 6 out of multi-layered glass to prevent condensation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gulick’s door 20 to include a window like Kobayashi’s transparent glass 41, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
JPS 56-31286 teaching that multi-layered glass prevents condensation makes obvious forming the window in Gulick’s door 20 from two layers of glass. The two layers of glass makes obvious “a pair glass” as claimed. 
One would be motivated to make such a modification to enable a user to see through Gulick’s door 20, through the clear door 32/33, and into Gulick’s refrigerator chamber - without having to open the door 20. This saves energy by keeping the door closed and the compartment sealed while a user inspects the contents of the refrigerator. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637